Citation Nr: 1425188	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-28 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung condition, claimed as emphysema due to exposure to fumes from airplane fuel.




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because there is an outstanding hearing request, rather than immediately deciding the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In his October 2013 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing.  He was never given this opportunity, however.  Consequently, this hearing must be scheduled before deciding his claim.  38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, this claim is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity or, if the Veteran prefers, a videoconference hearing before the Board.  Notify him of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



